BEATTY, Justice.
Certiorari was granted to determine whether the Court of Criminal Appeals had correctly interpreted and applied the filing requirements of Code of 1975, § 12-14-70(d).
After the writ was granted in this case, this Court rendered the decision in Ex parte Hood, Ala., 404 So.2d 717 (1981), in which the requirements of § 12-14-70(d) were construed for application in municipal prosecutions not initiated by warrant of arrest and in which no demand for a complaint (statement of the charges) was made in municipal court. The record discloses that this prosecution originated from an incident leading to an arrest without a warrant; however, the record fails to disclose any demand for a complaint by the defendant while in municipal court. Accordingly, when, as the record discloses, the municipality filed in circuit court its certificate describing the charge, the offense, the conviction and fine, and the defendant’s appeal bond approved by the city recorder, the notice requirements of § 12-14-70(d) were met. Ex parte Hood, supra.
The decision of the Court of Criminal Appeals, 407 So.2d 179 is affirmed.
AFFIRMED.
All the Justices concur.